Citation Nr: 0900676	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
(RO), which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

In June 2003, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In October 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In March 2005 and May 2008 the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2000 and June 2005 letters.  In the 
letters, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the veteran has not been prejudiced, as the veteran's pending 
claim is denied.  A supplemental statement of the case (SSOC) 
was also issued to him in August 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA outpatient treatment records from May 
1993 to March 2004, and private treatment records dated 
February 1986 to December 1991.  VA also provided a VA 
examination and attempted to verify his claimed stressor.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision  

The veteran testified during the October 2008 hearing that 
his PTSD is related to being sexually assaulted during his 
military service.  He explained during the October 2008 
hearing that between March and April of 1967, the first 
sergeant of his company and a charge of quarters (CQ) runner 
attempted to rape him.  He stated that he fought them off and 
obtained the CQ runner's weapon to hold the two men at bay.  
The veteran added that he called the military police (MP); 
however, upon their arrival, the first sergeant and runner 
proceeded to inform the MP that the veteran was disorderly.  
The veteran was transported to jail in Qui Nhon, Vietnam for 
approximately two days.  Thereafter, the veteran was 
transferred to several different companies before being 
discharged from service in July 1968.  The veteran contends 
that this event during his military service caused his PTSD.  

Service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2008); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
the claimed in-service stressors must be introduced.  

In this case, the veteran contends that his noncombat-related 
stressor caused his PTSD.  As the veteran's claimed stressor 
does not involve being engaged in combat with the enemy, his 
lay testimony alone is not enough to establish the occurrence 
of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  To that end, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. 
App. at 142.
Since the veteran's claimed stressor alleges trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.  

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).  

In the instant case, the veteran has asserted, including in 
sworn testimony before the undersigned, that he is entitled 
to service connection for PTSD because he has developed this 
condition as a direct result of the in-service attempted 
rape.  However, a review of the service treatment records and 
post service medical evidence does not reveal any reliable 
evidence which might substantiate his assertion in this 
regard.  Although the veteran received punishment in April 
1967 for being on a street during the hours of curfew, his 
service personnel records do not reflect any disciplinary 
problems, and there is no indication that the veteran was 
sexually assaulted in service.  Prior to discharge, 
psychiatric evaluation of the veteran conducted in April 1968 
was normal, and the veteran indicated on his April 1968 
report of medical history as never having or had nervous 
trouble of any sort, depression, or excessive worry.  
Moreover, pursuant to the March 2005 Board remand, the RO 
attempted to verify the veteran's alleged stressor.  However, 
in July 2005, the U.S. Army Crime Records Center, U.S. Army 
Criminal Investigation Command, responded that there was no 
record found of the alleged incident.  

Although post service clinical evidence includes records 
reflecting diagnoses of PTSD, the diagnoses are not 
necessarily based on the actual occurrence of the veteran's 
claimed in-service assault.  They are based entirely on his 
assertions in this regard, rather than any reliable or 
objective confirmatory evidence.  The Court has stated that 
"[i]t is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  As such, the veteran was afforded a VA examination 
in July 2007 for his PTSD.  During the examination, the 
veteran reported the sexual assault incident with the first 
sergeant and CQ (orderly runner).  When asked whether there 
was any penetration, the veteran responded "no." After a 
mental status examination of the veteran, the examiner 
diagnosed the veteran with PTSD, major depression, and 
polysubstance dependence in remission.  The examiner 
explained that even though the veteran's source of trauma is 
his report of in-service sexual assault, there are no records 
contained within the claims file to substantiate the actual 
occurrence of the sexual assault.  Psychometric results 
indicate that the veteran exaggerates his symptoms, and the 
examiner stated that the reported sexual assault is not the 
major cause of his condition.  The examiner opined that the 
veteran's PTSD is "at least as likely as not" to be the 
result of the reported in-service sexual assault, and 
indicated that the veteran's major contributors to his 
current conditions are his "paranoid, rigid, and ineffective 
dedication to the 'angry victim' attitude," and his 
"extensive substance dependence history[,] [which] has also 
led to prolonged dysfunction and dissatisfaction."  

While the veteran has asserted that his PTSD resulted from 
the sexual assault, there is simply no evidence corroborating 
his claimed stressor.  Not only is there an absence of 
supportive evidence and a rather equivocal nexus VA medical 
opinion of record, but the veteran himself does not appear to 
be an accurate historian.  This is evident by several 
modifications of this incident contained within the record.  
In the veteran's original stressor statement dated January 
2001, he indicated that he reported the incident to his 
major.  Thereafter, in a July 2003 VA medical statement, a VA 
psychologist stated that the veteran reported the incident to 
at least three superiors.  During the June 2003 DRO hearing, 
the veteran testified that in addition to the attempted rape, 
the two officers urinated on him.  He also added that he 
informed someone at each duty station he was shipped to prior 
to his discharge.  Thus, there is no credible supporting 
evidence to corroborate his alleged in-service stressor.

In addition, as previously indicated, service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  Although the medical evidence of record reflects a 
current diagnosis of PTSD, as well as October 2002 and July 
2003 VA medical statements attributing the veteran's PTSD to 
his military service and in-service attempted sexual assault, 
respectively; the current diagnosis is based on the 
unverified stressor event claimed by the veteran.  As such, 
because the diagnosis rests on a stressor which cannot be 
verified, it fails to satisfy the criteria noted above for a 
valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 
3.304(f).  

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an in-service stressor due to 
personal assault for the purposes of establishing service 
connection.  The veteran reported in his January 2001 
stressor statement that he told the major of his company, but 
admitted to not reporting the incident to his family for fear 
of embarrassment.  Additionally, there is no mention in his 
statement that he reported the sexual assault to the 
authorities.  Accordingly, the Board concludes that the 
veteran was unable to obtain statements attesting to his 
claimed stressor event from roommates, fellow service 
members, or clergy who he had known while in service.  Thus, 
service connection for PTSD based on sexual assault is not 
warranted.  

The Board has considered veteran's assertions that his 
claimed condition of PTSD is attributable to service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As such, the Board finds the veteran's in-service stressor 
has not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


